Citation Nr: 0918158	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-06 937	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether reduction of the rating assigned for service-
connected bilateral hearing loss from 70 percent to 50 
percent, effective December 1, 2007, was proper.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board notes that the RO, in the September 2007 rating 
decision, reduced the Veteran's 70 percent rating for 
bilateral hearing loss to 50 percent, effective December 21, 
2007.  The Veteran disagreed with the reduction of his 
benefits.  However, in the Statement of the Case (SOC), the 
RO adjudicated the claim as an increased rating claim, rather 
than whether the reduction in rating was proper.  Peyton v. 
Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992) (generally, a claim stemming from a 
rating reduction action is a claim for restoration of the 
prior rating, not a claim for an increased rating).  Given 
the foregoing procedural development in this case, the Board 
finds that the issue on appeal and being dismissed for 
reasons explained below is more appropriately characterized 
as stated on the title page of this decision.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1943 to April 1946.

2.	On April 30, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification that 
the appellant through his authorized representative requested 
that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant through his authorized 
representative has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


